DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        CHRISTINE RATHBURN,
                              Appellant,

                                     v.

                          RANDY RATHBURN,
                              Appellee.

                               No. 4D19-1925

                           [October 22, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Victoria L. Griffin, Judge; L.T. Case No. 562015DR003228.

   Lyman S. Bradford, IV, of The Law Office of Lyman S. Bradford, IV, West
Palm Beach, for appellant.

   Sue-Ellen Kenny and Scott D. Glassman of Law Office of Scott
Glassman, P.A., West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.